USCA11 Case: 21-10195    Date Filed: 08/15/2022   Page: 1 of 13




                                                    [PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-10195
                 ____________________

SECURITIES & EXCHANGE COMMISSION,
                                             Plaintiff-Appellee,
JOSEPH CAPUTO,
                                           Intervenor-Plaintiff,
versus
COMPLETE BUSINESS SOLUTIONS GROUP, INC.,
d.b.a. Par Funding. et al.,


                                                   Defendants,


L.M.E. 2017 FAMILY TRUST,
JOSEPH W. LAFORTE,
a.k.a. Joe Mack,
USCA11 Case: 21-10195       Date Filed: 08/15/2022   Page: 2 of 13




2                      Opinion of the Court               21-10195

a.k.a. Joe Macki,
a.k.a. Joe McElhone,
LISA MCELHONE,


                                          Defendants-Appellants,


THE LME 2017 FAMILY TRUST,


                                              Defendant-Appellee,


LEAD FUNDING, II, LLC,


                                                      Intervenor,


RYAN K. STUMPHAUZER,
as Receiver for Complete Business Solutions Group, Inc.
d.b.a Par Funding and the Other Receivership Entities,


                                     Interested Parties-Appellees.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 9:20-cv-81205-RAR
                   ____________________
USCA11 Case: 21-10195         Date Filed: 08/15/2022      Page: 3 of 13




21-10195                Opinion of the Court                           3


Before NEWSOM, MARCUS, Circuit Judges, and COVINGTON,*
DISTRICT JUDGE.
NEWSOM, Circuit Judge:
       In this interlocutory appeal, we must decide whether we
have jurisdiction to review a district court order expanding the
scope of a previously created receivership estate. Because the re-
ceivership-expansion order is neither an order “appointing [a] re-
ceiver[]” within the meaning of 28 U.S.C. § 1292(a)(2) nor an order
“granting, continuing, modifying, refusing or dissolving [an] in-
junction[]” within the meaning of 28 U.S.C. § 1292(a)(1), we hold
that we lack jurisdiction to review it and dismiss the appeal.
                                    I
       In July 2020, the Securities and Exchange Commission initi-
ated an enforcement action against several entities and individuals,
including Complete Business Solutions Group, Inc. d/b/a Par
Funding, its controllers Lisa McElhone and Joseph LaForte, and its
owner L.M.E. 2017 Family Trust. It alleged that McElhone and
LaForte used Par Funding to raise money through unregistered se-
curities offerings and to make opportunistic loans to small busi-
nesses across America. Simultaneously, the SEC moved for the ap-
pointment of a receiver over Par Funding and other defendant


* Honorable Virginia M. Hernandez Covington, United States District Judge
for the Middle District of Florida, sitting by designation.
USCA11 Case: 21-10195        Date Filed: 08/15/2022     Page: 4 of 13




4                      Opinion of the Court                 21-10195

entities to protect investor funds that were commingled with or
transferred to those companies. The district court granted the un-
opposed motion and appointed Ryan Stumphauzer as receiver, au-
thorizing him to “take custody, control, and possession of all Re-
ceivership Entity records, documents, and materials” and to “take
any other action as necessary and appropriate for the preservation
of the Receivership Entities’ property interests.” The defendants
didn’t appeal the order appointing Stumphauzer as receiver.
       The following month, the SEC moved to amend the receiv-
ership order to include several other entities in the receivership and
to clarify the receiver’s powers and duties. The district court
granted the motion and issued an amended order that gave
Stumphauzer “all powers, authorities, rights and privileges hereto-
fore possessed by the officers, directors, managers and general and
limited partners of the Receivership Entities” and suspended the
powers of the persons in those positions. The defendants didn’t
appeal that order either.
       In October 2020, Stumphauzer moved to expand the receiv-
ership estate once again to include entities and properties that had
been found to have received proceeds of the fraud scheme. In par-
ticular, the receiver sought to include the L.M.E. 2017 Family
Trust, which had received commingled investor funds, and
McElhone’s personal real estate, which had been purchased with
commingled proceeds. The district court granted the motion. It
found “a clear necessity for expansion given that tainted funds . . .
may be found in the entities and properties identified.”
USCA11 Case: 21-10195            Date Filed: 08/15/2022        Page: 5 of 13




21-10195                  Opinion of the Court                               5

       The defendants appealed, contending that they weren’t af-
forded an adequate opportunity to be heard before the receivership
estate’s expansion. Stumphauzer has moved to dismiss the defend-
ants’ appeal for lack of jurisdiction.1 Because this appeal stems
from an interlocutory order—i.e., a nonfinal decision in an ongoing
case—we must first determine our jurisdiction to review it. 2
                                      II
       Appellate jurisdiction is generally limited to “final decisions
of the district courts.” 28 U.S.C. § 1291. Congress, however, has
granted appellate jurisdiction over certain categories of district
court orders that don’t fall within § 1291’s final-judgment rule. As
relevant here, 28 U.S.C. § 1292(a) authorizes appellate review of:
       (1) Interlocutory orders of the district courts of the
       United States . . . granting, continuing, modifying, re-
       fusing or dissolving injunctions, or refusing to dis-
       solve or modify injunctions, except where a direct re-
       view may be had in the Supreme Court; [and]



1 Stumphauzer also challenges the standing of one of the defendants—the
L.M.E. 2017 Family Trust—to challenge the district court’s order. Because we
conclude that we lack jurisdiction to entertain this appeal, we needn’t address
the Trust’s standing. See Nationwide Mut. Ins. Co. v. Barrow, 29 F.4th 1299,
1301 (11th Cir. 2022) (“If we lack jurisdiction, our only remaining function is
to announce that we lack jurisdiction and dismiss the cause.”).
2 “We review de novo questions of our jurisdiction.” United States v. Amo-
deo, 916 F.3d 967, 970 (11th Cir. 2019).
USCA11 Case: 21-10195             Date Filed: 08/15/2022         Page: 6 of 13




6                          Opinion of the Court                        21-10195

        (2) Interlocutory orders appointing receivers, or re-
        fusing orders to wind up receiverships or to take steps
        to accomplish the purposes thereof, such as directing
        sales or other disposals of property.

       It is undisputed that § 1291 doesn’t provide jurisdiction here
because the order expanding the receivership estate was just an in-
terim order entered in the course of an ongoing enforcement ac-
tion. Stumphauzer contends, most prominently, that § 1292(a)(2)
doesn’t provide jurisdiction either because the expansion order was
not an “order[] appointing [a] receiver[].” Because he was ap-
pointed by the July 2020 order, not the October 2020 order that
underlies this appeal, he says that the expansion order falls outside
§ 1292(a)(2)’s ambit. For their part, the defendants contend that the
expansion order falls within § 1292(a)(2) because it “appoint[ed]”
Stumphauzer as the receiver over assets not previously subject to
his control. Separately, they assert that the expansion order can be
characterized as an order “granting” (or “modifying”) an injunction
and is thus appealable under § 1292(a)(1). 3
                                        A
       Because it addresses receiverships specifically, we begin with
§ 1292(a)(2). Again, that section provides for the immediate appeal
of interlocutory orders doing any of three things: (1) “appointing
receivers”; (2) “refusing . . . to wind up receiverships”; and

3 Section 1292(b) isn’t implicated here because the district court never certified
the expansion order for immediate appeal.
USCA11 Case: 21-10195        Date Filed: 08/15/2022     Page: 7 of 13




21-10195               Opinion of the Court                         7

(3) refusing “to take steps to accomplish the purposes” of winding
up receiverships, “such as directing sales or other disposals of prop-
erty.” 28 U.S.C. § 1292(a)(2); see also Netsphere, Inc. v. Baron, 799
F.3d 327, 331–32 (5th Cir. 2015) (explaining that every circuit to ad-
dress the issue has held that § 1292(a)(2)’s “refusing orders” clause
modifies the phrase “to take steps to accomplish the purposes
thereof”). Section 1292(a)(2)’s text clearly shows that Congress au-
thorized appellate jurisdiction over what we’ll call “front-end” and
“back-end” receivership-related orders—i.e., initial orders estab-
lishing receiverships and later orders refusing to wind them up. But
it remained silent as to interim receivership-related orders. Given
the general principle that “[s]tatutes authorizing appeals are to be
strictly construed,” California Coastal Comm’n v. Granite Rock
Co., 480 U.S. 572, 579 (1987), we take Congress’s silence in that re-
spect to indicate that mid-stream orders entered in the normal
course of receivership proceedings are not immediately appealable.
See, e.g., Netsphere, 799 F.3d at 332–33 (reasoning that orders en-
tered in the normal course of a receivership are unappealable);
United States v. Solco I, LLC, 962 F.3d 1244, 1250 (10th Cir. 2020)
(same); Florida v. United States, 285 F.2d 596, 600 (8th Cir. 1960)
(construing § 1292(a)(2) strictly and disposing of argument that an
expansion order was “in practical effect the appointment of a re-
ceiver”); 16 Charles Alan Wright & Arthur R. Miller, Federal Prac-
tice and Procedure § 3925 (3d ed. 2015) (“Orders entered in the
course of a receivership administration generally are not appeala-
ble as such.”).
USCA11 Case: 21-10195        Date Filed: 08/15/2022      Page: 8 of 13




8                       Opinion of the Court                 21-10195

       This plain-text reading of § 1292(a)(2) is bolstered by refer-
ence to its statutory neighbor, § 1292(a)(1). That provision more
broadly confers jurisdiction over orders “granting, continuing,
modifying, refusing or dissolving injunctions, or refusing to dis-
solve or modify injunctions.” 28 U.S.C. § 1292(a)(1). It thereby ex-
pressly authorizes immediate appeals not only of front- and back-
end orders “granting,” “refusing,” or “dissolving” injunctions, but
also of mid-stream orders “continuing,” “modifying,” or “refusing
to dissolve or modify” them. The contrast is unmistakable. Had
Congress wanted to authorize the same robust interlocutory appel-
late review of interim receivership-related orders, it could have in-
cluded similar language in § 1292(a)(2). It didn’t, and its decision in
that respect is “telling.” Meghrig v. KFC W., Inc., 516 U.S. 479,
484–85 (1996); see also Intel Corp. Inv. Policy Comm. v. Sulyma,
140 S. Ct. 768, 777 (2020) (explaining the interpretive “pre-
sum[ption] that Congress acts intentionally and purposely when it
includes particular language in one section of a statute but omits it
in another” (quotation omitted)).
        The defendants seek to shoehorn the district court’s expan-
sion order into § 1292(a)(2)’s language by asserting that it was, in
fact, an order “appointing” a receiver because the order said that it
“appointed” Stumphauzer as receiver of all the entities described
therein. But colloquial usage, while relevant, doesn’t control a stat-
ute’s meaning, see Heyman v. Cooper, 31 F.4th 1315, 1320 n.3
(11th Cir. 2022), and “the label used by the district court is not dis-
positive in a determination of the appealability of an order under
USCA11 Case: 21-10195       Date Filed: 08/15/2022     Page: 9 of 13




21-10195               Opinion of the Court                        9

section 1292(a)(2),” In re Pressman-Gutman Co., 459 F.3d 383, 393
(3d Cir. 2006) (citing United States v. Sylacauga Props., Inc., 323
F.2d 487, 490 (5th Cir. 1963)). Moreover, and in any event, the de-
fendants’ argument fails to account for the balance of the district
court’s order, which was titled “Order Granting Motion to Expand
the Receivership Estate,” described the receiver’s motion as seek-
ing “to modify” the appointment order, and repeatedly said that it
was “expand[ing]” the receivership estate.
       Text and structure aside, the defendants’ position suffers
from an acute line-drawing problem. At oral argument, the de-
fendants acknowledged—as they must, given existing precedent—
that an order expanding a receivership to include new assets isn’t a
new “appoint[ment]” order. See Oral Arg. at 2:00–3:00; see also
United States v. Beasley, 558 F.2d 1200 (5th Cir. 1977) (per curiam)
(holding that an order directing a party to turn over a certain
amount of money to an existing receivership isn’t appealable under
§ 1292(a)(2)); Wark v. Spinuzzi, 376 F.2d 827 (5th Cir. 1967) (per
curiam) (same for bonds); cf. Belleair Hotel Co. v. Mabry, 109 F.2d
390 (5th Cir. 1940) (holding that an order authorizing the receiver
to execute a lease for a property in his control isn’t immediately
appealable). But, they insisted, an order expanding an existing re-
ceiver’s authority to encompass additional entities is different. The
asset-entity distinction that the defendants seek to draw is found
nowhere in § 1292(a)(2)’s text and makes little practical sense. We
can discern no reason why Congress would have wanted to pre-
clude immediate appellate review of an order expanding a
USCA11 Case: 21-10195       Date Filed: 08/15/2022     Page: 10 of 13




10                     Opinion of the Court                 21-10195

receiver’s authority to reach a significant new “asset”—say, a $100
million brokerage account—but to authorize interlocutory review
of a similar order extending his authority to include a relatively in-
significant “entity.”
        Finally, the defendants’ reading of § 1292(a)(2) contravenes
the general policy against piecemeal appeals. As the Supreme
Court has said, “[p]ermitting piecemeal, prejudgment appeals . . .
undermines efficient judicial administration and encroaches upon
the prerogatives of district court judges, who play a special role in
managing ongoing litigation.” Mohawk Indus., Inc. v. Carpenter,
558 U.S. 100, 106 (2009) (quotation omitted); see also Birmingham
Fire Fighters Ass’n 117 v. Jefferson Cnty., 280 F.3d 1289, 1293 (11th
Cir. 2002) (“The Supreme Court, this Court, and our sister circuits
all have warned of the dangers of piecemeal appeals . . . .”). That
policy is especially salient in the receivership context. A receiver-
ship is fluid; its scope will often evolve as proceedings unfold. For
just that reason, district courts have “broad powers and wide dis-
cretion to determine relief in an equity receivership.” SEC v. El-
liott, 953 F.2d 1560, 1566 (11th Cir. 1992). Were we to immediately
review all scope-related orders of the sort that this case entails, we
would, in effect, become the micromanagers of district courts’ day-
to-day administration of receiverships. That is the very sort of
meddling the final-judgment rule was designed to prevent. Cf.
Solco, 962 F.3d at 1250 (“[Section] 1292(a)(2) creates a narrow ex-
ception to the long-established policy against piecemeal appeals.”
(quotation omitted)); Netsphere, 799 F.3d at 332 (“We have also
USCA11 Case: 21-10195        Date Filed: 08/15/2022     Page: 11 of 13




21-10195                Opinion of the Court                        11

refused to find jurisdiction over other orders issued in the course
of a receivership . . . . So have our sister circuits.”).
      These common-sense considerations confirm what
§ 1292(a)(2)’s text and structure indicate: We lack jurisdiction over
scope-related orders entered in an ongoing receivership.
                                  B
         What about § 1292(a)(1)? The defendants separately assert
that because the October 2020 receivership-expansion order incor-
porated the district court’s earlier receivership-appointment order
that possessed injunctive qualities—in that it required them to turn
over certain entities and properties to the newly appointed re-
ceiver—it can be appealed as an order “granting . . . an injunction.”
See Appellants’ Supplemental Br. at 5–7; Oral Arg. at 7:15–7:30.
That argument fails for two reasons. First, it is foreclosed by Su-
preme Court precedent, which makes clear that an order appoint-
ing a receiver can’t be construed as “embrac[ing] within its terms
an injunction or the necessary equivalent of an injunction.” High-
land Ave. & B.R. Co. v. Columbian Equip. Co., 168 U.S. 627, 629,
631–32 (1898). In particular, the Court in Highland said that
“[o]rders granting injunctions and orders appointing receivers are
. . . entirely independent” and “it would savor of judicial legislation
to hold that [an order appointing a receiver is] appealable[] as an
order granting an injunction.” Id. Second, even if the expansion
order incorporated injunctive qualities, it was entered in the con-
text of a receivership. We can’t skip over the more specific
§ 1292(a)(2), which expressly addresses receivership-related orders,
USCA11 Case: 21-10195       Date Filed: 08/15/2022    Page: 12 of 13




12                     Opinion of the Court                21-10195

to find jurisdiction under the more general § 1292(a)(1), which in-
volves on injunction-related orders of all stripes. See Morales v.
Trans World Airlines, Inc., 504 U.S. 374, 384–85 (1992) (“[I]t is a
commonplace of statutory construction that the specific governs
the general.”).
       In an effort to obtain injunction status, the defendants sepa-
rately assert that the district court’s October 2020 expansion order
can be understood as an injunction issued under the All Writs Act.
See Appellants’ Supplemental Br. at 1. That Act provides, in rele-
vant part, that “courts established by Act of Congress may issue all
writs necessary or appropriate in aid of their respective jurisdic-
tions and agreeable to the usages and principles of law.” 28 U.S.C.
§ 1651(a). The All Writs Act, we have said, is best understood as a
“a residual source of authority.” Klay v. United Healthgroup, Inc.,
376 F.3d 1092, 1100 (11th Cir. 2004) (quotation omitted). It allows
courts to “protect the jurisdiction they already have, derived from
some other source,” but it “does not create any substantive federal
jurisdiction.” Id. at 1099. In other words, if a court has equitable
or statutory authority to enter an injunction in a cause of action,
the All Writs Act isn’t implicated. See id. at 1097–99.
        To the extent that the appointment of the receiver or the
expansion of his duties could be viewed as an injunction at all, the
district court possessed freestanding authority to enter it. The Se-
curities Exchange Act expressly allows courts to grant “any equita-
ble relief that may be appropriate or necessary” when it appears
that a person is engaged in acts or practices violative of the
USCA11 Case: 21-10195       Date Filed: 08/15/2022     Page: 13 of 13




21-10195               Opinion of the Court                        13

securities laws, 15 U.S.C. § 78u(d)(5), and we have held that the
“appointment of a receiver is a well-established equitable remedy
available to the SEC in its civil enforcement proceedings for injunc-
tive relief,” SEC v. First Fin. Grp. of Tex., 645 F.2d 429, 438 (5th
Cir. 1981). Given that the district court had both statutory and re-
sidual equitable authority to establish and expand the receivership,
it had no cause to invoke the All Writs Act to aid its jurisdiction.
       For all these reasons, the expansion order can’t be recast as
an injunction appealable under § 1292(a)(1).
                                 III
       Neither § 1292(a)(2) nor § 1292(a)(1) grants us jurisdiction to
consider this appeal because the expansion order was neither an
order appointing a receiver nor an order granting (or modifying)
an injunction.
       APPEAL DISMISSED.